DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 4/10/21:
Claims 1, 2, 4 – 18 and 20 are pending in the application.  
Claims 1, 9, 10, 11 and 20 are amended.  
Claims 3 and 19 are canceled.  
The rejection under 35 U.S.C. 102 is withdrawn due to amendment.  


Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 4/10/21, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 1, 2, 4 – 18 and 20 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a photoactivated shape changing device as claimed.  Furthermore, the prior art of record does not teach or suggest a photoactivated shape changing device of independent claims 10 and 11.  

The closest prior art of record is believed to be US 20140227929 to Miyachi et al. hereinafter “Miyachi”.  Miyachi is directed to manufacturing liquid display devices [0001].

Miyachi teaches compositions in Embodiment 1, [0122 - 0146] comprising a TFT substrate [0123] (thin film transistor) and a photo-alignment film material applied to the surface of the substrate comprising a polymer such as polysiloxane including a photosensitive group such as azobenzene [0127],

The azobenzene groups is a groups which causes a crosslinking reaction (including dimerization), isomerization, photorealignment, or the like by irradiation with light (preferably UV rays) [0127].  

Miyachi discloses that unevenness (shape changing) is a problem in liquid crystal displays [Abstract, 024], The NPL to Lu discloses at page 219 that photopolymerizable polymer films with azobenzene groups change from the trans to the cis form after exposure to UV light. The transition is reversed when the composition is exposed to visible light.

From Figure 41 which is a cross-sectional view of the LCD device manufactured by Embodiments 1 to 9, the polymer layer 123 and 113 are adjacent to polyimide layers 122 and 112 [0116].  

Miyachi does not teach or suggest the claimed grafting density (claim 1),  an actuator (claim 10) nor the glass transition temperature (claim 11).    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										5/20/21
/PETER A SALAMON/Primary Examiner, Art Unit 1796